Exhibit 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P,I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP REPORTS INCREASED NOVEMBER COMPARABLE STORE SALES LEBANON, Tenn. – December 4, 2007 CBRL Group, Inc. (Nasdaq: CBRL) today reported increased comparable store sales for its Cracker Barrel Old Country Store® restaurants and gift shops for the four-week period ending Friday, November 30, 2007.The sales are compared with comparable weeks, not the prior-year fiscal period, as a result of the 53rd week in the fiscal year ended on August 3, 2007: · Comparable store restaurant sales increased 2.5%, with approximately 3.6% higher average check primarily due to an average menu price increase of about 3.8%.Traffic declined approximately 1.1%. · Comparable store retail sales were up 4.4%. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 570 Cracker Barrel Old Country Store restaurants and gift shops located in 41 states. - END -
